Opinion.
Cooper, J.:
Because the appellee failed to connect herself with the title of the land sued for, the judgment will be reversed.
We are urged to decide a question not presented by the record, as it is said it will be decisive of the controversy.
The recent case of Stadeker v. Robinson, 59 Miss. 3, limiting somewhat the previous decisions on the validity of a judgment against a married woman where the record fails to show jurisdictional facts, it is probable, will cover the question involved.

Judgment reversed.